Citation Nr: 1016555	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  95-40 218	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the character of the Appellant's discharge 
constitutes a bar to payment of VA benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Appellant served on active duty from July 1968 to 
November 1969, with an Other Than Honorable discharge.  Most 
of the offenses occurred while he was in Vietnam.  One 
incident, however, occurred in February 1969, prior to his 
going to Vietnam.  

This matter initially came before the Board of Appellants' 
Appeals (Board) on appeal of an administrative decision of 
the Department of Appellant's Affairs (VA) Regional Office 
(RO) of Wichita, Kansas.  The case is more recently handled 
by the RO in North Little Rock, Arkansas.

In January 1988, there is a notation in the claims file that 
it is a rebuilt folder.  In October 1989, the Appellant filed 
a claim for service connection for post traumatic stress 
disorder (PTSD).  A June 1995 Character of Discharge 
Determination found that the Appellant's discharge for the 
period of service from July 31, 1968 to November 25, 1969 was 
considered dishonorable for VA purposes under the provisions 
of 38 C.F.R. § 3.12(d)(4) and that the Claimant would be 
entitled to health care under the provisions of Chapter 17 of 
Title 38, United States Code, for any disabilities determined 
to be service connected.  A timely appeal was filed as to 
this determination.  This issue was remanded in February 
1997, September 2000, and January 2001 for further 
development.  The case was thereafter returned to the Board.

A hearing was held at the RO in November 1994.  A video 
teleconference hearing was held in September 2000 before a 
Veterans Law Judge who is no longer at the Board.  
Additionally, in April 2003, a Travel Board hearing was held 
at the RO before the undersigned Veterans Law Judge.  Both 
were designated by the Chairman of the Board to conduct the 
hearings, pursuant to 38 U.S.C.A. § 7102 (West 2002 & Supp. 
2009).  Transcripts of the hearings are of record.

By rating action of March 2002, entitlement to VA health care 
benefits for PTSD was granted.

In a March 2004 decision, the Board determined that the 
character of the Appellant's discharge constituted a bar to 
payment of VA benefits.  The United States Court of Appeals 
for Appellants Claims (Court) vacated the Board's decision in 
a January 2007 Memorandum Decision, and remanded the case for 
readjudication.  Later in 2007, the Board remanded the claim 
for additional development, to include review of the claims 
file by a VA psychiatrist.  An opinion was obtained in March 
2008.  

In November 2008, the Appellant's representative argued that 
the Board remand was not complied with as the October 2007 
notification letter sent to the Appellant did not provide the 
definition of insanity for VA purposes.  However, the Board, 
in a December 2008 decision, noted that the definition was 
provided to the Appellant in its July 2007 remand and it was 
included in an October 2007 notification letter and in the 
April 2008 statement of the case (SOC).  

In December 2008 the Board determined that the character of 
the Appellant's discharge from military service constituted a 
bar to certain VA benefits, and the appeal was denied.  The 
Appellant appealed to the Court.  In a December 2009 Order, 
the Court granted the VA General Counsel's and Appellant's 
Joint Motion For Remand.  The Board's decision was vacated 
and the Appellant's claim was remanded to the Board.  

The Order called for the claim to be remanded for additional 
development.  While an examination with medical opinion had 
been obtained, the examiner's opinion did not reflect 
consideration of the proper question regarding whether there 
was medical indication that the Appellant met the criteria 
for insanity at the time the acts which led to his discharge 
were performed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.

REMAND

Pursuant to the Board's remand in 2007, the Appellant was 
provided with a VA medical examination in March 2008.  Review 
of the report reflects that the examiner reported that the 
question posed to him was whether the Appellant met the 
criteria for insanity "at the time of discharge."  As 
pointed out by the Court, this is not consideration of the 
proper question, i.e., whether there is medical indication 
that the Appellant met the criteria for insanity "at the 
time the acts which led to his discharge were performed."  
This is actually the question that was asked, but apparently 
not answered.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
the foregoing, the claim must be remanded for compliance with 
the 2007 Board remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  For purposes of thoroughness of due 
process, additional attempt should be 
made to notify the Appellant of the 
standard for insanity as to be used in 
upgrading a bad discharge.  He is to be 
notified of the type of evidence to be 
used to support the claim, such a lay 
statements, medical evidence, or other 
indications that he was insane at the 
time the acts were performed.  VA 
assistance in obtaining such evidence 
should be provided as indicated.

2.  Thereafter, and whether evidence is 
received or not, the RO/AMC should have 
the Appellant's claims file reviewed by 
a VA psychiatrist.  An examiner who has 
not previously reviewed the file should 
be selected to review the records.  The 
examiner should be requested to render 
an opinion as to whether there is 
medical indication that the Appellant 
met the criteria for insanity as 
defined by VA at the time the acts 
which led to his discharge were 
performed.  It is specifically noted 
that the previous opinion was 
mistakenly based on a standard ("at 
the time of discharge") that the Court 
has determined to be improper.  If 
there are medical indications, the 
rationale for the findings should be 
set out.  If this cannot be medically 
determined without resorting to mere 
conjecture or Appellant does not seem 
to evidence medical symptoms of 
insanity, this should be commented upon 
in the report.  Detailed reasons and 
bases for the opinion reached should be 
legibly recorded.  The other opinion on 
file should be reconciled if possible.

3.  Thereafter, the RO/AMC should 
consider all of the evidence of record 
and readjudicate the Appellant's claim 
on appeal. If any benefit sought on 
appeal, for which a notice of 
disagreement (NOD) has been filed, 
remains denied, the Appellant and 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and given the opportunity to 
respond thereto.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Appellants' Appeals or by the United States Court of Appeals 
for Appellants Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Appellants Law Judge, Board of Appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Appellants' Appeals is appealable to the United 
States Court of Appeals for Appellants Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



